Arthur H. Healey, J.
(dissenting). I do not agree with the reasoning or the result reached by my colleagues in overruling State v. Bell, 179 Conn. 98, 425 A.2d 574, which was decided in 1979.
Initially, there are important considerations in overruling a precedent which I do not find demonstrated in this case. There can be no doubt that “ ‘[e]xperience can and often does demonstrate that a rule, once believed sound, needs modification to serve justice better. Ziman v. Whitley, 110 Conn. 108, 114, 147 A. 370 [1929]; Napier v. Peoples Stores Co., 98 Conn. 414, 426, 120 A. 295 [1923]; Herald Publishing Co. v. Bill, [142 Conn. 53, 62, 111 A.2d 4 (1955)]; see also Funk v. United States, 290 U.S. 371, 54 S. Ct. 212, 78 L. Ed. 369 (1933); MacPherson v. Buick Motor Co., 217 N.Y. 382, 111 N.E. 1050 (1916) (Cardozo, J.).” Connecticut Junior Republic v. Sharon Hospital, 188 Conn. 1, 17-18, 448 A.2d 190 (1982). I concede, as I must, that “[i]t is more important that the court should be right upon later and more elaborate consideration of the cases than consistent with previous declarations. Those doctrines only will eventually stand which bear the strictest examination and the test of experience.” Barden v. Northern Pacific R. Co., 154 U.S. 288, 322, 14 S. Ct. 1030, 38 L. Ed. 992 (1894) (Field, J.). As Justice Frankfurter stated, in changing the position he had taken in an earlier case: “Wisdom too often never comes, and so one ought not to reject it merely because it comes late.” Henslee v. Union Planters National Bank & Trust Co., 335 U.S. 595, 600, 69 S. Ct. 290, 93 L. Ed. 259, reh. denied, 336 U.S. 915, 69 S. Ct. 601, 93 L. Ed. 1078 (1949). It is crucial to continue to recognize that “[i]f . . . stare decisis is to continue to serve the cause of stability and certainty in the law — a con*96dition indispensable to any well-ordered system of jurisprudence — a court should not overrule its earlier decisions unless the most cogent reasons and inescapable logic require it. Maltbie, Conn. App. Proc., p. 226. This is especially true when the precedent involved concerns the interpretation or construction of a statute. [Citations omitted.]” Herald Publishing Co. v. Bill, 142 Conn. 53, 62, 111 A.2d 4 (1955); see Society for Savings v. Chestnut Estates, Inc., 176 Conn. 563, 570, 409 A.2d 1020 (1979).
I do not read in the majority opinion of any injustice raised by the holding in Bell. The majority has not pointed to any dissatisfaction, confusion or rejection of its reasoning or holding by the bench, bar or legal scholars, and there has been no finding that it was ill-conceived and, therefore, unworthy of retention. Rather the majority simply asserts that “[u]pon reconsideration in light of the test for finality that has since evolved, we overrule State v. Bell and hold that an order denying youthful offender status is not an appealable final judgment.” Our cases since Bell, however, do not support this assertion.
This court has clearly approved of and explicated our holding in Bell that a denial of youthful offender status is an appealable final judgment. See, e.g., State v. Curcio, 191 Conn. 27, 36, 463 A.2d 566 (1983); State v. Spendolini, 189 Conn. 92, 96, 454 A.2d 720 (1983); State v. Asherman, 180 Conn. 141, 145-46, 429 A.2d 810 (1980). Like the Bell majority, today’s majority sensibly recognizes, as it must, that its position denying appealability causes irreparable harm to an accused denied youthful offender status. This indeed conflicts with our very recent announcement in Curdo that the second test for finality “focuses not on the proceeding involved, but on the potential harm to the [defendant’s] rights.” State v. Curcio, supra, 33. This court aptly expressed its concern of this focus in Curdo for *97irreparable harm rather than the punctum temporis of the particular right when it said that “[a] presentence order will be deemed final for purposes of appeal ‘only if it involves a claimed right “the legal and practical value of which would be destroyed if it were not vindicated before trial.” ’ State v. Powell, 186 Conn. 547, 553, 442 A.2d 939, cert. denied sub nom. Moeller v. Connecticut, 459 U.S. 838, 103 S. Ct. 85, 74 L. Ed. 2d 80 (1982), quoting United States v. MacDonald, 435 U.S. 850, 860, 98 S. Ct. 1547, 56 L. Ed. 2d 18 (1978).” State v. Curcio, supra, 33-34. Further, in explaining this focal concern, the Curdo court took care to explain and reaffirm our holding in Bell by stating “in Bell the appellant demonstrated a statutory right to be adjudged a youthful offender. We found the privacy rights bestowed by the statute to be in danger of irretrievable loss if the case proceeded through public trial and to final judgment before the appeal’s merits were considered. State v. Bell, supra.” State v. Curcio, supra, 36. See State v. Seravalli, 189 Conn. 201, 205, 455 A.2d 852 (1983), in which we reiterated “that certain presentence orders or actions by a trial court may be considered final for purposes of appeal ‘where the otherwise interlocutory ruling challenged on appeal cannot, if erroneous, later be remedied by suppression of the evidence or reversal of the conviction after trial.’ State v. Grotton, [180 Conn. 290, 293, 429 A.2d 871 (1980)]; State v. Powell, [186 Conn. 547, 553, 442 A.2d 939, cert. denied sub. nom. Moeller v. Connecticut, 459 U.S. 838, 103 S. Ct. 85, 74 L. Ed. 2d 80 (1982)]; see State v. Spendolini, 189 Conn. 92, 454 A.2d 720 (1983), and cases cited therein.” Thus, the majority’s assertion, that the evolution of our test for finality since Bell requires the overruling of the holding that a denial of youthful offender status is an appealable final judgment, is unsupported by our case law and is not in accord with guiding considerations for overruling an earlier case as set out above. I, therefore, cannot con-*98elude that close examination of our cases since Bell, reason, experience or wisdom require the overruling of its holding.
As I understand the majority opinion, that focal concern for irreparable harm in the final judgment rule is indeed lessened by today’s ruling. I see no ratio decidendi given by the majority on how substantial justice will be served or irreparable harm avoided by today’s ruling which effectively forecloses any judicial review looking to achieve the former or to avoid the latter.
Although I would reach the merits of this appeal, any such discussion would serve no useful purpose under the circumstances. Accordingly, I limit this dissent to the jurisdictional question.
Therefore, I dissent.